Porter, J.
delivered the opinion of the court.
A meeting of the plaintiff’s creditors took place before a notary public, and were returned into court. Before they were homolo-gated opposition was filed by the appellant, but the court rejected it on the ground that it was not made within ten days.
It appears, the party making the opposi- . . , » tion was not put upon the bilan, and we are of . . . . .. , . , opinion that the limitation on which the court below rejected the opposition, applies only to , , „ those who had notice, express or implied, of „ . , the proceedings. 1 he appellant is not tn delay for not objecting to that of which he had no knowledge. In the case of Kirkland vs. his creditors, the opposing creditor was a party to the concurso more than ten days before he made opposition. 7 Mart 511.
*343It is has been urged there is no proof he D 1 is a creditor, but the rule taken on him did not require him to establish he was a credi-_ „ , , . . . , tor. It called on him to show cause why the opposition should not be dismissed, because it was not properly sworn to, and filed too late; thereby admitting his right on other grounds.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be annulled, avoided and reversed; and it is further ordered, adjudged and decreed, that the. cause be remanded to said court, with directions to the judge not to reject the opposition because it was filed too late; and it is further ordered that the appellee pay the'costs of this appeal.